DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 07/08/2022 response includes: (a) the specification is currently amended; (b) claims 17-21 are new; (c) claims 1, 6, 10 and 13 are currently amended; (d) claims 2-3, 7-9 and 14 are original; (e) claims 4-5, 11-12 and 15-16 are canceled; and (f) the grounds for rejection set forth in the 04/28/2022 office action are traversed.  Claims 1-3, 6-10, 13-14 and 17-21 are currently pending and an office action follows:
Response to Arguments
3. 	Applicant’s arguments filed 07/08/2022 with respect to the rejection of claims 1-3, 6-10, 13-14 and 17-21 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 10 and 13-14 are allowed.  However, upon further consideration, new grounds of rejection of claims 1-3, and 7-9 is made in view new prior art reference U.S. Patent Pub. No. 2020/0142529 A1 to Nugraha.  Also, new grounds of rejection of claims 6 and 17-21 is made in view of another embodiment of U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al. (“Duteil”) in view of U.S. Patent Pub. No. 2014/0104224 A1 to Ih et al. (“Ih”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
    

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	As to claim 6, Duteil discloses a sensor device(100)(Fig. 1: 115; ¶¶0075, 0077)  comprising: 
	a touch panel(115)(Figs. 1-2; ¶¶0077, 0087) comprising a plurality of electrodes(205, 210)(Figs. 2-3; ¶¶0087-0088, 0103);
	an input device(110, 1411)(Figs. 1 and 14c; ¶¶0076, 0349-0352) configured such that a resonance circuit(1414-1416 and wiring between them)(Fig. 14c; ¶¶0349-0352) comprising a first conductor(solenoid within 300, 1414)(Fig. 14c; ¶¶0101-0103; 0349-0352) and a second conductor(solenoid within 300, 1415)(Fig. 14c; ¶¶0101-0103; 0349-0352) is covered (Figs. 3, 14c: 300, 1411; ¶¶0103, 0349); and
	a sensor controller(130: 130-1, 130-2)(Fig. 2: 130-2; ¶¶0089-0090) configured to control the touch panel(115)(Figs. 1-2; ¶¶0077, 0087, 0090), wherein
the input device(110, 1400)(Figs. 1 and 14c; ¶¶0076, 0349-0352) is formed as a slider (Fig. 14c: 1417; 0349-0352 – 1413 slides along the perimeter of 1414 or away from 1414) comprising a first member(1412)(Fig. 14c; ¶¶0349-0352) formed to extend in at least one direction(horizontal direction) and a second member(1413)(Fig. 14c; ¶¶0349-0352) formed to be slidable along the first member(1412)(Fig. 14c; ¶¶0349-0352),
	the first conductor(solenoid within 300, 1414)(Fig. 14c; ¶¶0101-0103; 0349-0352) and the second conductor(solenoid within 300, 1415)(Fig. 14c; ¶¶0101-0103; 0349-0352) are coupled to at least one of a plurality of electrodes(205, 210)(Figs. 2-3: 200; ¶¶0088, 0103, 0349-0352) in the touch panel(115)(Figs. 1-2; ¶¶0077, 0087) when the input device(110, 1411)(Figs. 1 and 14c; ¶¶0076, 0343) is disposed on the touch panel(115)(Figs. 1-2: 200; ¶¶0077, 0087-0088) or when the input device(110, 1411)(Figs. 1 and 14c; ¶¶0076, 0343) disposed on the touch panel(115)(Figs. 1-2: 200; ¶¶0077, 0087-0088) is operated (Fig. 14c: 1411; ¶¶0343-0344), 
	the first conductor(solenoid within 300, 1414)(Fig. 14c; ¶¶0101-0103; 0349-0352) is disposed in an inside of the first member(1412)(Fig. 14c; ¶¶0349-0352),
	the second conductor(solenoid within 300, 1415)(Fig. 14c; ¶¶0101-0103; 0349-0352) is disposed in an inside of the second member(1413)(Fig. 14c; ¶¶0349-0352), and
	the sensor controller(130: 130-1, 130-2)(Fig. 2: 130-2; ¶¶0089-0090) is configured to detect positions of the first conductor(solenoid within 300, 1414)(Figs. 2, 3, 14c: 200; ¶¶0088, 0101-0103; 0349-0352) and the second conductor(solenoid within 300, 1415)(Figs. 3, 14c: 200; ¶¶0088, 0101-0103; 0349-0352) on the touch panel(115)(Figs. 1-2: 200; ¶¶0077, 0087-0088) when the second member(1413)(Fig. 14c; ¶¶0349-0352) is slid to the first member(1412)(Fig. 14c; ¶¶0349-0352), by applying a voltage to the plurality of electrodes (FIGs. 1-2: 115; ¶¶0087-0088, 0103) in the touch panel(115)(Figs. 1-2; ¶¶0077, 0087); applying a voltage to the plurality of electrodes(205, 210)(Figs. 2-3; ¶¶0087-0088, 0103, 0117, 0229, 0180, 0275, 0349-0352) in the touch panel(115)(Figs. 1-2; ¶¶0077, 0087) based on a resonance frequency of the resonance circuit(1414-1416 and wiring between them)(Fig. 14c; ¶¶0087, 0117, 0229, 0180, 0275, 0349-0352).
Duteil does not expressly disclose a capacitive touch panel; a first conductor and a second conductor is covered with a non-conductor; the first conductor and the second conductor are capacitively coupled to at least one of a plurality of electrodes in the touch panel.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
            
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	
Ih discloses a capacitive touch panel(100, 302)(Figs. 1 and 3; ¶¶0016, 0028); a first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶0022) and a second conductor(202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) is covered with a non-conductor (Figs. 2-3: 200; ¶0022, especially – “plastic”); the first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶0022) and the second conductor(202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) are capacitively coupled to at least one of a plurality of electrodes (FIGs. 1, 3: 100, 302; ¶¶0013-0014, 0016, 0025, 0028, especially – “capacitive nodes”) in the touch panel(300)(Fig. 3; 0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil with Ih to provide a sensor device that operates properly (i.e., by not shorting out or interfere with the conductors due to a user’s touch of the input device) and that also may detect a user’s finger (¶0035).    

As to claim 18, Duteil and Ih teach the sensor device according to claim 6, as applied above.  
Duteil further discloses wherein the resonance circuit(1414-1416 and wiring between them)(Fig. 14c; ¶¶0349-0352) is a circuit (Fig. 14c: 1414-1416 and wiring between them; ¶¶0349-0352); the first conductor(solenoid within 300, 1414)(Fig. 14c; ¶¶0101-0103; 0349-0352) and the second conductor(solenoid within 300, 1415)(Fig. 14c; ¶¶0101-0103; 0349-0352).
Ih further discloses wherein the resonance circuit(202A)(Fig. 2; ¶0022) is a circuit in which an inductor(L1)(Fig. 2; ¶0022) and a capacitor(C1)(Fig. 2; ¶0033) are connected in parallel (Fig. 2: 202A and 202B; ¶0022) between the first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal, 202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) and another conductor(202A’s wiring above C1’s upper electrode and L1’s upper terminal, 202b’s wiring above C2’s upper electrode and L2’s upper terminal)(Fig. 2; ¶0022).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Ih’s further teachings to provide a sensor device having a lower cost (i.e., by forming a resonant circuit from relatively cheap components).  Below is Duteil’s figure 14c edited to show the combined teachings.

    PNG
    media_image7.png
    449
    874
    media_image7.png
    Greyscale

Duteil and Ih teach wherein the resonance circuit is a circuit in which an inductor and a capacitor are connected in parallel between the first conductor and the second conductor (see the above edited Duteil’s Fig. 14c).

As to claim 19, Duteil and Ih teach the sensor device according to claim 6, as applied above.  
Ih further discloses wherein the sensor controller(102)(Fig. 1; ¶¶0013, 0017, 0019) is configured to detect positions of the first conductor(202a’s wiring from C1’s upper electrode to L1’s upper terminal)(Fig. 2; ¶¶0019, 0022, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”) and the second conductor(202a’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶¶0019, 0022, 0025) based on a self-capacitance of the plurality of electrodes (FIGs. 1, 3: 100, 302; ¶0014, 0016, 0028, especially – “capacitive nodes”, 0032) in the touch panel(100, 302)(Figs. 1 and 3; ¶¶0016, 0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Ih’s further teachings to provide a sensor device that is more sensitive to touch inputs as self-capacitance provides sensing signals having that have a high strength.

As to claim 20, Duteil and Ih teach the sensor device according to claim 6, as applied above.  
Ih further discloses wherein the plurality of electrodes (FIGs. 1, 3: 100, 302; ¶¶0013, 0016, 0028, especially – “capacitive nodes”) in the touch panel(100, 302)(Figs. 1 and 3; ¶¶0016, 0028) comprises a plurality of first electrodes(drive electrodes)(¶¶0013, 0016) disposed side by side in a second direction (¶¶0013, 0016) intersecting with a first direction (¶¶0013, 0016) so as to extend in the first direction (¶¶0013, 0016), and a plurality of second electrodes(sense electrodes)(¶¶0013, 0016) disposed side by side in the first direction (¶¶0013, 0016) so as to extend in the second direction (¶¶0013, 0016), and
	the sensor controller(102)(Fig. 1; ¶¶0013, 0017, 0019) is configured to detect positions of the first conductor(202a’s wiring from C1’s upper electrode to L1’s upper terminal)(Fig. 2; ¶¶0019, 0022, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”) and the second conductor(202a’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶¶0019, 0022, 0025) based on mutual capacitance between the plurality of first electrodes(drive electrodes)(¶¶0013, 0016) and the plurality of second electrodes(sense electrodes)(¶¶0013, 0016 – mutual capacitance touch sensing inherently includes detecting a touch input by driving all drive electrodes and sensing changes in capacitance of all sense electrodes).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Ih’s further teachings to provide a sensor device that is able to simultaneously detect multiple touch inputs.
6.	Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al. (“Duteil”) in view of U.S. Patent Pub. No. 2014/0104224 A1 to Ih et al. (“Ih”) in view of U.S. Patent Pub. No. 2020/0142529 A1 to Nugraha.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	As to claim 1, Duteil discloses a sensor device(100)(Fig. 1: 115; ¶¶0075, 0077) comprising:
	a touch panel(115)(Figs. 1-2; ¶¶0077, 0087) comprising a plurality of electrodes(205, 210)(Figs. 2-3; ¶¶0087-0088, 0103);
	an input device(110, 1400)(Figs. 1 and 14a; ¶¶0076, 0343) configured such that a resonance circuit(1403, 1404 and wiring between them)(Fig. 14a; ¶0345)  comprising a first conductor(solenoid within 300, 1404)(Figs. 3, 14a: 300; ¶¶0101-0103; 0345) and a second conductor(solenoid within 300, 1403)(Fig. 14a; ¶¶0101-0103; 0345) is covered (Figs. 3, 14c: 300, 1400; ¶¶0103, 0345); and
	a sensor controller(130: 130-1, 130-2)(Fig. 2: 130-2; ¶¶0089-0090) configured to control the touch panel(115)(Figs. 1-2; ¶¶0077, 0087, 0090), wherein the input device(110, 1400)(Figs. 1 and 14a; ¶¶0076, 0343) is formed as a button(1401)(Fig. 14a; ¶¶0343-0345) capable of switching between a first state in which the button(1401)(Fig. 14a; ¶¶0343-0345) is pressed (Fig. 14a: 1401; ¶¶0343-0345) and a second state in which the button(1401)(Fig. 14a; ¶¶0343-0345) is not pressed (Fig. 14a: 1401; ¶¶0343-0345),
	the first conductor(solenoid within 300, 1404)(Figs. 3, 14a: 300; ¶¶0101-0103; 0345)  and the second conductor(solenoid within 300, 1403)(Fig. 14a; ¶¶0101-0103; 0345) are disposed in the input device(110, 1400)(Figs. 1 and 14a: 1403, 1404; ¶¶0076, 0343, 0345), and
	the sensor controller(130: 130-1, 130-2)(Fig. 2: 130-2; ¶¶0089-0090) is configured to detect positions of the first conductor(solenoid within 300, 1404)(Figs. 2, 3, 14a: 200; ¶¶0088, 0101-0103; 0345) and the second conductor(solenoid within 300, 1403)(Figs. 3, 14a: 200; ¶¶0088, 0101-0103; 0345) on the touch panel(115)(Figs. 1-2: 200; ¶¶0077, 0087-0088), by applying a voltage to the plurality of electrodes(205, 210)(Figs. 2-3; ¶¶0087-0088, 0103, 0117, 0229, 0180, 0275, 0349-0352) in the touch panel (115)(Figs. 1-2; ¶¶0077, 0087) based on a resonance frequency of the resonance circuit(1403, 1404 and wiring between them)(Fig. 14a; ¶¶0087, 0117, 0229, 0180, 0275, 0345).
	Duteil does not expressly disclose a capacitive touch panel; a first conductor and a second conductor is covered with a non-conductor; the first conductor and the second conductor to be capacitively coupled to at least one of the plurality of electrodes in the touch panel in the first state and so as not to be capacitively coupled to the plurality of electrodes in the touch panel in the second state, and the sensor controller is configured to detect positions of the first conductor and the second conductor on the touch panel when the input device is in the first state.
Ih discloses a capacitive touch panel(100, 302)(Figs. 1 and 3; ¶¶0016, 0028); a first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶0022) and a second conductor(202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) is covered with a non-conductor (Figs. 2-3: 200; ¶0022, especially – “plastic”); the first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶0022) and the second conductor(202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) are capacitively coupled to at least one of a plurality of electrodes (FIGs. 1, 3: 100, 302; ¶¶0013-0014, 0016, 0025, 0028, especially – “capacitive nodes”) in the touch panel(300)(Fig. 3; 0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil with Ih to provide a sensor device that operates properly (i.e., by not shorting out or interfere with the conductors due to a user’s touch of the input device) and that also may detect a user’s finger (¶0035).    

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
       
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Nugraha disclose the first conductor(a first 11’)(FIGs. 2A, 2B; ¶¶0058-0059, 0070-0071) and the second conductor(a second 11’)(FIGs. 2A, 2B; ¶¶0058-0059, 0070-0071) to be capacitively coupled to at least one of the plurality of electrodes in the touch panel (FIG. 6A; ¶¶0062, 0066, 0071, 0075, 0084, 0090, especially – “projected capacitive touch sensors are provided which changes the capacitive when conductive touches the surface of the touch screen”) in the first state(button pressed down)(FIGs. 1A, 2A, 2B: 9;  ¶¶0062, 0066, 0071, 0075, 0084, 0090) and so as not to be capacitively coupled to touch panel in the second state(button not pressed down)(FIGs. 1A, 2A, 2B, 6A: 9;  ¶¶0062, 0066, 0071, 0075, 0084, 0090).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Nugraha to provide a sensor device that prevents causing interference with the detection of another input device on the touch panel (i.e., by only having an input device’s resonant circuits capacitively coupled to the touch panel when pressed down).
Duteil, Ih and Nugraha teach and the sensor controller is configured to detect positions of the first conductor and the second conductor on the touch panel (Duteil: Figs. 2-3, 14a: 115, 130: 130-1, 130-2, 200, 300, 1403, 1404; ¶¶0077, 00887-0090, 0101-0103; 0345; Nugraha: FIGs. 2A, 2B, 6A: a first 11’ and a second 11’; ¶¶0058-0059, 0062, 0066, 0070-0071, 0075, 0084, 0090) when the input device is in the first state (Nugraha: FIGs. 1A, 2A, 2B: 9, button pressed down; ¶¶0062, 0066, 0071, 0075, 0084, 0090).

As to claim 3, Duteil, Ih and Nugraha teach the sensor device according to claim 1, as applied above.  
Ih further discloses wherein the resonance circuit(202A)(Fig. 2; ¶0022) is a circuit in which an inductor(L1)(Fig. 2; ¶0022) and a capacitor(C1)(Fig. 2; ¶0033) are connected in parallel (Fig. 2: 202A and 202B; ¶0022) between the first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal, 202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) and another conductor(202A’s wiring above C1’s upper electrode and L1’s upper terminal, 202b’s wiring above C2’s upper electrode and L2’s upper terminal)(Fig. 2; ¶0022).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Nugraha with Ih’s further teachings to provide a sensor device having a lower cost (i.e., by forming a resonant circuit from relatively cheap components).  Below is Duteil’s figure 14a edited to show the combined teachings.

    PNG
    media_image12.png
    692
    1354
    media_image12.png
    Greyscale

As to claim 7, Duteil, Ih and Nugraha teach the sensor device according to claim 1, as applied above.  
Ih further discloses wherein the sensor controller(102)(Fig. 1; ¶¶0013, 0017, 0019) is configured to detect positions of the first conductor(202a’s wiring from C1’s upper electrode to L1’s upper terminal)(Fig. 2; ¶¶0019, 0022, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”) and the second conductor(202a’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶¶0019, 0022, 0025) based on a self-capacitance of the plurality of electrodes (FIGs. 1, 3: 100, 302; ¶0014, 0016, 0028, especially – “capacitive nodes”, 0032) in the touch panel(100, 302)(Figs. 1 and 3; ¶¶0016, 0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Nugraha with Ih’s further teachings to provide a sensor device that is more sensitive to touch inputs as self-capacitance provides sensing signals having that have a high strength.

As to claim 8, Duteil, Ih and Nugraha teach the sensor device according to claim 1, as applied above.  
Ih further discloses wherein the plurality of electrodes (FIGs. 1, 3: 100, 302; ¶¶0013, 0016, 0028, especially – “capacitive nodes”) in the touch panel(100, 302)(Figs. 1 and 3; ¶¶0016, 0028) comprises a plurality of first electrodes(drive electrodes)(¶¶0013, 0016) disposed side by side in a second direction (¶¶0013, 0016) intersecting with a first direction (¶¶0013, 0016) so as to extend in the first direction (¶¶0013, 0016), and a plurality of second electrodes(sense electrodes)(¶¶0013, 0016) disposed side by side in the first direction (¶¶0013, 0016) so as to extend in the second direction (¶¶0013, 0016), and
	the sensor controller(102)(Fig. 1; ¶¶0013, 0017, 0019) is configured to detect positions of the first conductor(202a’s wiring from C1’s upper electrode to L1’s upper terminal)(Fig. 2; ¶¶0019, 0022, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”) and the second conductor(202a’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶¶0019, 0022, 0025) based on mutual capacitance between the plurality of first electrodes(drive electrodes)(¶¶0013, 0016) and the plurality of second electrodes(sense electrodes)(¶¶0013, 0016 – mutual capacitance touch sensing inherently includes detecting a touch input by driving all drive electrodes and sensing changes in capacitance of all sense electrodes).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Nugraha with Ih’s further teachings to provide a sensor device that is able to simultaneously detect multiple touch inputs.
7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al. (“Duteil”) in view of U.S. Patent Pub. No. 2014/0104224 A1 to Ih et al. (“Ih”) as applied to claim 6 above, in view of Japan Patent No. 6532631 B1 to Furumoto et al. (“Furumoto”).   
As to claim 17, Duteil and Ih teach the sensor device according to claim 6, as applied above.  
Duteil and Ih teach wherein the plurality of electrodes comprise a first electrode facing the first conductor when the input device is disposed on the touch panel (Duteil: Figs. 1-3 and 14a: 115, 205, 210, 300, 1403, 1404; ¶¶0077, 0087-0088, 0090, 0101-0103, 0345; Ih: FIGs. 1-3: 100, 200, 302; ¶¶0013-0014, 0015, especially – “one or more drive electrodes may together form a drive line running horizontally or vertically or in any suitable orientation.  Similarly, or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation”; 0016, 0017, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”, 0028), and the sensor controller is configured to detect a position of the first conductor by applying a voltage to the first electrode (Duteil: Figs. 1-3 and 14a: 115, 130, 205, 210, 300, 1403, 1404; ¶¶0077, 0087-0090, 0101-0103, 0345; Ih: FIGs. 1-3: 100, 200, 202A, 202B, 302; ¶¶0013-0014, 0015-0017, 0019, 0022, 0025, 0028).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Ih’s further teachings to provide a sensor device that is able to simultaneously detect multiple touch inputs.
Duteil and Ih do not expressly disclose and a second electrode facing the second conductor; and detect a position of the second conductor by applying a voltage to the second electrode.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
          
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
      
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Furumoto discloses and a second electrode(52j, 52c)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 8, especially – “FIGS. 7(c) and 7(d) show the change in the self-capacitance system”; p 15, especially – “”three electrodes 52a to 52c”) facing the second conductor(32c, 32i)(FIGs. 5, 7(c)-7(d), 13(a): 52j, 52c; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”); and detect a position of the second conductor(32c, 32i)(FIGs. 5,7(c)-7(d): 52j; p 6, especially – The operation input processing unit 58 detects the capacitance change amount at each position or each portion of the touch panel 15 based on the detection signal, and specifies the touch position based on the detection result”; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c”; p, 15, especially – “as shown in FIG. 13B, the amount of capacitance change detected by the electrodes facing the operation member is different for each electrode”; p 15, last ¶) by applying a voltage to the second electrode(52j, 52c)(FIGs. 1, 7(c)-7(d, 13(a)); p 6, ¶1; p 8, especially – “FIGS. 7(c) and 7(d) show the change in the self-capacitance system”; p 9, especially – “As shown in FIGS. 7C and 7D and FIGS. 9a to 9C, in the self-capacitance system, the drive signal Sd is applied to the selected X electrode 52i, and a detection signal is output from the electrode 52i.  Is obtained.  The drive signal Sd is, for example, a voltage pulse…In the self-capacitance method, a signal Sc similar to the drive signal Sd is applied also to the electrode 52j around the selected X electrode 52j, whereby the surrounding electrode 52j is the same as the selected electrode 52i.  It is kept at the potential”; p 15, especially – “”three electrodes 52a to 52c”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Furumoto to provide a sensor device that is able to detect the location of the conductors more precisely, because the electrodes are spaced to be very close to each other.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al. (“Duteil”) in view of U.S. Patent Pub. No. 2014/0104224 A1 to Ih et al. (“Ih”) in view of U.S. Patent Pub. No. 2020/0142529 A1 to Nugraha as applied to claim 1 above, in view of Japan Patent No. 6532631 B1 to Furumoto et al. (“Furumoto”).   
As to claim 2, Duteil, Ih and Nugraha teach the sensor device according to claim 1, as applied above.  
Duteil, Ih and Nugraha teach wherein the plurality of electrodes comprise a first electrode facing the first conductor when the input device is disposed on the touch panel (Duteil: Figs. 1-3 and 14a: 115, 205, 210, 300, 1403, 1404; ¶¶0077, 0087-0088, 0090, 0101-0103, 0345; Ih: FIGs. 1-3: 100, 200, 302; ¶¶0013-0014, 0015, especially – “one or more drive electrodes may together form a drive line running horizontally or vertically or in any suitable orientation.  Similarly, or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation”; 0016, 0017, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”, 0028; Nugraha: FIG. 6A; ¶0084), and the sensor controller is configured to detect a position of the first conductor by applying a voltage to the first electrode (Duteil: Figs. 1-3 and 14a: 115, 130, 205, 210, 300, 1403, 1404; ¶¶0077, 0087-0090, 0101-0103, 0345; Ih: FIGs. 1-3: 100, 200, 202A, 202B, 302; ¶¶0013-0014, 0015-0017, 0019, 0022, 0025, 0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Nugraha with Ih’s further teachings to provide a sensor device that is able to simultaneously detect multiple touch inputs.
The motivation to combine Nugraha’s teachings is set forth above for claim 1.
Duteil, Ih and Nugraha do not expressly disclose and a second electrode facing the second conductor; and detect a position of the second conductor by applying a voltage to the second electrode.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
          
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
      
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Furumoto discloses and a second electrode(52j, 52c)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 8, especially – “FIGS. 7(c) and 7(d) show the change in the self-capacitance system”; p 15, especially – “”three electrodes 52a to 52c”) facing the second conductor(32c, 32i)(FIGs. 5, 7(c)-7(d), 13(a): 52j, 52c; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”); and detect a position of the second conductor(32c, 32i)(FIGs. 5,7(c)-7(d): 52j; p 6, especially – The operation input processing unit 58 detects the capacitance change amount at each position or each portion of the touch panel 15 based on the detection signal, and specifies the touch position based on the detection result”; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c”; p, 15, especially – “as shown in FIG. 13B, the amount of capacitance change detected by the electrodes facing the operation member is different for each electrode”; p 15, last ¶) by applying a voltage to the second electrode(52j, 52c)(FIGs. 1, 7(c)-7(d, 13(a)); p 6, ¶1; p 8, especially – “FIGS. 7(c) and 7(d) show the change in the self-capacitance system”; p 9, especially – “As shown in FIGS. 7C and 7D and FIGS. 9a to 9C, in the self-capacitance system, the drive signal Sd is applied to the selected X electrode 52i, and a detection signal is output from the electrode 52i.  Is obtained.  The drive signal Sd is, for example, a voltage pulse…In the self-capacitance method, a signal Sc similar to the drive signal Sd is applied also to the electrode 52j around the selected X electrode 52j, whereby the surrounding electrode 52j is the same as the selected electrode 52i.  It is kept at the potential”; p 15, especially – “”three electrodes 52a to 52c”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Nugraha with Furumoto to provide a sensor device that is able to detect the location of the conductors more precisely, because the electrodes are spaced to be very close to each other.
9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al. (“Duteil”) in view of U.S. Patent Pub. No. 2014/0104224 A1 to Ih et al. (“Ih”) as applied to claim 20 above, in view of Japan Patent No. 6532631 B1 to Furumoto et al. (“Furumoto”) in view of U.S. Patent Pub. No. 2011/0175835 A1 to Wang.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
	As to claim 21, Duteil and Ih teach the sensor device according to claim 20, as applied above.
Duteil and Ih further teach wherein the first conductor face at least one of the plurality of first electrodes when the input device is disposed on the touch panel (Duteil: Figs. 1-3 and 14a: 115, 205, 210, 300, 1403, 1404; ¶¶0077, 0087-0088, 0090, 0101-0103, 0345; Ih: FIGs. 1-3: 100, 200, 302; ¶¶0013-0014, 0015, especially – “one or more drive electrodes may together form a drive line running horizontally or vertically or in any suitable orientation.  Similarly, or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation”; 0016, 0017, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”, 0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Ih’s further teachings to provide a sensor device that is able to simultaneously detect multiple touch inputs.
Duteil and Ih do not expressly disclose wherein the second conductor face at least one of the plurality of first electrodes when the input device is disposed on the touch panel; the first conductor and the second conductor face at least one of the plurality of second electrodes when the input device is disposed on the touch panel, and a first electrode facing the first conductor and a first electrode facing the second conductor are different, and a second electrode facing the first conductor and a second electrode facing the second conductor are different.
	Furumoto discloses wherein the second conductor(32i)(FIGs. 5, 13(a): 52j; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”) face at least one(52c)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 15, especially – “”three electrodes 52a to 52c”) of the plurality of first electrodes(52, 52a-52h)(FIGs. 1, 13; p 6, ¶1; p 15, especially – “x electrodes 52”) when the input device(30)(FIG. 2; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”) is disposed on the touch panel(15)(FIGs. 2, 13; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”); the first conductor(32j)(FIGs. 5, 13; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…) and the second conductor(32i)(FIGs. 5, 13(a): 52j; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”) when the input device(30)(FIG. 2; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”) is disposed on the touch panel(15)(FIGs. 2, 13; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”), and a first electrode(52f)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 8, p 15, especially – “”two electrodes 52f to 52g”) facing the first conductor(32j)(FIGs. 5, 13; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…) and a first electrode(52c)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 8, especially – “FIGS. 7(c) and 7(d) show the change in the self-capacitance system”; p 15, especially – “”three electrodes 52a to 52c”) facing the second conductor(32i)(FIGs. 5, 13(a): 52j; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”) are different (FIG. 13: 52c, 52f; p 15, especially – “three electrodes 52a to 52c…two electrodes 52f and 52g”) and performing mutual capacitance sensing (p 6, especially – “The detection of the amount of change in capacitance is performed in two different modes, i.e., a first detection mode and a second detection mode….the first detection mode is a mutual capacitance method and the second detection method is a self capacitance method”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Furumoto to provide a sensor device that is able to detect erroneous touch inputs due to water (p 18, especially – “by using the result in the first detection method and the result in the second detection method, it is possible to detect an erroneous detection due to the adhesion of water”) so that an improper touch input is not made.”; p 31, ¶¶4-5).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
     
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

Wang discloses the first conductive object(135a)(FIG. 8; ¶0023) and the second conductive object(135b)(FIG. 8; ¶0023) face at least one of the plurality of second electrodes(horizontal electrodes)(FIGs. 2 and 8; ¶¶0023, 0031) when the input object(fingers)(FIG. 6; ¶0023) is disposed on the touch panel (FIG. 6; ¶0023), and a second electrode(one of the horizontal electrodes below 135a)(FIG. 8; ¶0023) facing the first conductive object(135a)(FIG. 8; ¶0023) and a second electrode(one of the horizontal electrodes below 135b)(FIG. 8; ¶0023) facing the second conductive object(135b)(FIG. 8; ¶0023) are different (FIG. 8: 135a, 135b; ¶0023).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Furumoto with Wang to provide a sensor device that detects touch inputs more accurately (i.e., by having a dense distribution of sense electrodes).
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al. (“Duteil”) in view of U.S. Patent Pub. No. 2014/0104224 A1 to Ih et al. (“Ih”) in view of U.S. Patent Pub. No. 2020/0142529 A1 to Nugraha as applied to claim 8 above, in view of Japan Patent No. 6532631 B1 to Furumoto et al. (“Furumoto”) in view of U.S. Patent Pub. No. 2011/0175835 A1 to Wang.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
	As to claim 9, Duteil, Ih and Nugraha teach the sensor device according to claim 8, as applied above.
Duteil, Ih and Nugraha further teach wherein the first conductor face at least one of the plurality of first electrodes when the input device is disposed on the touch panel (Duteil: Figs. 1-3 and 14a: 115, 205, 210, 300, 1403, 1404; ¶¶0077, 0087-0088, 0090, 0101-0103, 0345; Ih: FIGs. 1-3: 100, 200, 302; ¶¶0013-0014, 0015, especially – “one or more drive electrodes may together form a drive line running horizontally or vertically or in any suitable orientation.  Similarly, or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation”; 0016, 0017, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”, 0028; Nugraha: FIG. 6A; ¶0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Nugraha with Ih’s further teachings to provide a sensor device that is able to simultaneously detect multiple touch inputs.
The motivation to combine Nugraha’s teachings is set forth above for claim 1.
Duteil, Ih and Nugraha do not expressly disclose wherein the second conductor face at least one of the plurality of first electrodes when the input device is disposed on the touch panel; the first conductor and the second conductor face at least one of the plurality of second electrodes when the input device is disposed on the touch panel, and a first electrode facing the first conductor and a first electrode facing the second conductor are different, and a second electrode facing the first conductor and a second electrode facing the second conductor are different.
	Furumoto discloses wherein the second conductor(32i)(FIGs. 5, 13(a): 52j; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”) face at least one(52c)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 15, especially – “”three electrodes 52a to 52c”) of the plurality of first electrodes(52, 52a-52h)(FIGs. 1, 13; p 6, ¶1; p 15, especially – “x electrodes 52”) when the input device(30)(FIG. 2; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”) is disposed on the touch panel(15)(FIGs. 2, 13; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”); the first conductor(32j)(FIGs. 5, 13; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…) and the second conductor(32i)(FIGs. 5, 13(a): 52j; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”) when the input device(30)(FIG. 2; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”) is disposed on the touch panel(15)(FIGs. 2, 13; p 5, especially – “The touch input device 10 places the knob 30 for input operation on the touch panel 15”), and a first electrode(52f)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 8, p 15, especially – “”two electrodes 52f to 52g”) facing the first conductor(32j)(FIGs. 5, 13; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…) and a first electrode(52c)(FIGs. 1, 7(c)-7(d), 13(a); p 6, ¶1; p 8, especially – “FIGS. 7(c) and 7(d) show the change in the self-capacitance system”; p 15, especially – “”three electrodes 52a to 52c”) facing the second conductor(32i)(FIGs. 5, 13(a): 52j; p 8, ¶4, especially – “The operation members 32a, 32b, and 32c may be entirely made of a conductor”; p 15, especially – “Each of 31i and 32j indicates any one of the operation members 32a, 32b and 32c…In the example shown in FIG. 13, the operation member 32i faces the three electrodes 52a to 52c”) are different (FIG. 13: 52c, 52f; p 15, especially – “three electrodes 52a to 52c…two electrodes 52f and 52g”) and performing mutual capacitance sensing (p 6, especially – “The detection of the amount of change in capacitance is performed in two different modes, i.e., a first detection mode and a second detection mode….the first detection mode is a mutual capacitance method and the second detection method is a self capacitance method”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Nugraha with Furumoto to provide a sensor device that is able to detect erroneous touch inputs due to water (p 18, especially – “by using the result in the first detection method and the result in the second detection method, it is possible to detect an erroneous detection due to the adhesion of water”) so that an improper touch input is not made.”; p 31, ¶¶4-5).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
     
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

Wang discloses the first conductive object(135a)(FIG. 8; ¶0023) and the second conductive object(135b)(FIG. 8; ¶0023) face at least one of the plurality of second electrodes(horizontal electrodes)(FIGs. 2 and 8; ¶¶0023, 0031) when the input object(fingers)(FIG. 6; ¶0023) is disposed on the touch panel (FIG. 6; ¶0023), and a second electrode(one of the horizontal electrodes below 135a)(FIG. 8; ¶0023) facing the first conductive object(135a)(FIG. 8; ¶0023) and a second electrode(one of the horizontal electrodes below 135b)(FIG. 8; ¶0023) facing the second conductive object(135b)(FIG. 8; ¶0023) are different (FIG. 8: 135a, 135b; ¶0023).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih, Nugraha and Furumoto with Wang to provide a sensor device that detects touch inputs more accurately (i.e., by having a dense distribution of sense electrodes).
Allowed Claims
11.	Claims 10 and 13-14 are allowed.
Reasons for Allowance
12.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

Independent claim 10 identifies the distinct features: “wherein the sensor controller(FIG. 2: 4) is configured to: when positions of the first conductor(FIG. 3: 31a) and the second conductor(FIG. 3: 31b) are detected and a position of the other object(finger; ¶0203) is not detected from a second region(FIG. 2: 2c) other than a first region(FIG. 2: 2b) in which the input device(FIG. 2: 3) is disposed, update a first detection value acquired by applying a voltage to an electrode(FIG. 2: 21) corresponding to the second region(FIG. 2: 2c) based on a second detection value acquired by applying a voltage to an electrode(FIG. 2: 21) corresponding to the second region(FIG. 2: 2c); and further detect positions of the first conductor(FIG. 3: 31a) and the second conductor(FIG. 3: 31b) using the updated first detection value”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0339021 A1 to Duteil et al. (“Duteil”), U.S. Patent Pub. No. 2014/0104224 A1 to Ih et al. (“Ih”), U.S. Patent Pub. No. 2016/0147320 A1 to Krumpelman et al. (“Krumpelman”) and U.S. Patent Pub. No. 2015/0123940 A1 to Park et al. (“Park”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim. 
	As to claim 10, Duteil discloses a sensor device(100)(Fig. 1: 115; ¶¶0075, 0077) comprising: 
	a touch panel(115)(Figs. 1-2; ¶¶0077, 0087) comprising a plurality of electrodes(205, 210)(Figs. 2-3; ¶¶0087-0088, 0103);
	an input device(110, 1400)(Figs. 1 and 14a; ¶¶0076, 0343) configured such that a resonance circuit(1403, 1404 and wiring between them)(Fig. 14; ¶0345) comprising a first conductor(solenoid within 300, 1404)(Figs. 3, 14a: 300; ¶¶0101-0103; 0345) and a second conductor(solenoid within 300, 1403)(Figs. 3, 14a; ¶¶0101-0103; 0345) is covered (Figs. 3, 14a: 300, 1400; ¶¶0103, 0345); and
	a sensor controller(130: 130-1, 130-2)(Fig. 2: 130-2; ¶¶0089-0090) configured to control the touch panel(115)(Figs. 1-2; ¶¶0077, 0087, 0090), wherein
	the first conductor(solenoid within 300, 1404)(Figs. 3, 14a; ¶¶0101-0103; 0345) and the second conductor(solenoid within 300, 1403)(Figs. 3, 14a; ¶¶0101-0103; 0345) are coupled to at least one of a plurality of electrodes(205, 210)(Figs. 2-3: 200; ¶¶0088, 0103, 0345) in the touch panel(115)(Figs. 1-2; ¶¶0077, 0087) when the input device(110, 1400)(Figs. 1 and 14a; ¶¶0076, 0343) is disposed on the touch panel(115)(Figs. 1-2: 200; ¶¶0077, 0087-0088) or when the input device(110, 1400)(Figs. 1 and 14a; ¶¶0076, 0343) disposed on the touch panel(115)(Figs. 1-2: 200; ¶¶0077, 0087-0088) is operated (Fig. 14a: 1401; ¶¶0343-0344), 
	the sensor controller(130: 130-1, 130-2)(Fig. 2: 130-2; ¶¶0089-0090) is configured to: detect positions of the first conductor (solenoid within 300, 1404)(Figs. 2, 3, 14a: 200; ¶¶0088, 0101-0103; 0345) and the second conductor (solenoid within 300, 1403)(Figs. 3, 14a: 200; ¶¶0088, 0101-0103; 0345),
	the touch panel(115)(Figs. 1-2; ¶¶0077, 0087) is mounted on a display device(105)(Figs. 1-2; ¶¶0074-0075), and
	the sensor controller(CPU)(Fig. 2; ¶0092) is configured to:
		perform a first operation of displaying an image on the display device(105)(FIGs. 1, 12b: 130, 1340-1, 130-2, 1206; ¶¶0074-0075, 0089-0090, 0318)
and a second operation of detecting positions of the first conductor(solenoid within 300, 1404)(Figs. 3, 14a: 200; ¶¶0088, 0101-0103; 0345), the second conductor(solenoid within 300, 1403)(Figs. 3, 14a: 200; ¶¶0088, 0101-0103; 0345) on the touch panel(115)(Figs. 1-2; ¶¶0077, 0087).
	Duteil does not expressly disclose a capacitive touch panel; a first conductor and a second conductor is covered with a non-conductor; the first conductor and the second conductor are capacitively coupled to at least one of a plurality of electrodes; the sensor controller is configured to:
		acquire a first detection value in the plurality of electrodes by applying a voltage to the plurality of electrodes in the touch panel based on a non-resonance frequency of the resonance circuit when the power of the touch panel is turned on;
		acquire a second detection value in the plurality of electrodes by applying a voltage to the plurality of electrodes in the touch panel based on a resonance frequency of the resonance circuit; and
		detect positions of the first conductor and the second conductor by comparing the first detection value and the second detection value, and
	the sensor controller is configured to:
		perform a first operation of displaying an image on the display device and a second operation of detecting positions of the first conductor, the second conductor and another object on the touch panel by time division;
		when positions of the first conductor and the second conductor are detected and a position of the other object is not detected from a second region other than a first region in which the input device is disposed, update a first detection value acquired by applying a voltage to an electrode corresponding to the second region based on a second detection value acquired by applying a voltage to an electrode corresponding to the second region; and
		further detect positions of the first conductor and the second conductor using the updated first detection value.            
Ih discloses a capacitive touch panel(100, 302)(Figs. 1 and 3; ¶¶0016, 0028); a first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶0022) and a second conductor(202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) is covered with a non-conductor (Figs. 2-3: 200; ¶0022, especially – “plastic”); the first conductor(202A’s wiring from C1’s lower electrode to L1’s lower terminal)(Fig. 2; ¶0022) and the second conductor(202B’s wiring from C2’s lower electrode to L2’s lower terminal)(Fig. 2; ¶0022) are capacitively coupled to at least one of a plurality of electrodes(FIGs. 1, 3: 100, 302; ¶¶0013-0014, 0016, 0025, 0028, especially – “capacitive nodes”); the sensor controller(102)(Fig. 1; ¶¶0008, 0017, 0035) is configured to: perform a operation of detecting positions of another object(finger)(¶0035) on the touch panel (FIGs. 1, 3: 100, 302; ¶¶0016, 0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil with Ih to provide a sensor device that operates properly (i.e., by not shorting out the conductors due to a user’s touch of the input device) and that also may detect a user’s finger (¶0035).  	
 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

Krumpelman further discloses wherein the sensor controller(110)(FIG. 1; ¶0030) is configured to: 
acquire a first detection value in the plurality of electrodes by applying a voltage to the plurality of electrodes in the touch panel (FIG. 1: 100, 110, 0120; ¶¶0018, 0030, 0032, 0092) based on a non-resonance frequency of the resonance circuit when power of the touch panel is turned on (FIGs. 1-2: L, 100, 110, 0120; ¶¶0018, 0030, 0032, 0045, 0092); 
acquire a second detection value in the plurality of electrodes by applying a voltage to the plurality of electrodes in the touch panel (FIG. 1: 100, 110, 0120; ¶¶0018, 0030, 0032, 0092) based on a resonance frequency of the resonance circuit (FIGs. 1-2: L, 100, 110, 0120; ¶¶0018, 0030, 0032, 0045, 0092); and 
detect position of the stylus by comparing the first detection value with the second detection value (FIGs. 1-2: L; ¶¶0035, 0045, 0079, 0092 – the position of the  styli is based on detected capacitance caused by its resonance when a resonant frequency signal is emitted compared to a detected capacitance when a non-resonant frequency signal is emitted.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil and Ih with Krumpelman to provide a sensor device that more accurately detects a sensor device (i.e., by factoring out noise).
Duteil, Ih and Krumpelman teach wherein the sensor controller(Duteil: Fig. 2: 130: 130-1, 130-2; ¶¶0089-0090; Ih: Fig. 1: 102; ¶¶0013, 0017, 0019) is configured to: detect positions of the first conductor(Duteil: Figs. 2, 3, 14a: 200, 300, 1404; ¶¶0088, 0101-0103; 0345; Ih: Fig. 2: 202A’s wiring from C1’s lower electrode to L1’s lower terminal; ¶¶0019, 0022, 0025, especially – “one or more portions of the touch sensor may capacitively couple to at least one resonant circuit 202”) and the second conductor(Duteil: Figs. 3, 14a: 200, 300, 1403; ¶¶0088, 0101-0103; 0345; Ih: Fig. 2: 202B’s wiring from C1’s lower electrode to L1’s lower terminal; ¶¶0019, 0022, 0025) by comparing the first detection value with the second detection value(Krumpelman: FIGs. 1-2: L, 110; ¶¶0030, 0035, 0045, 0079, 0092).

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

Park discloses and the sensor controller(20)(FIG. 3; ¶0057) is configured to: perform a first operation of displaying an image on the display device(DIS)(FIGs. 3, 9(A): Tdis; ¶¶0055, 0057, 0072, 0075) and a second operation of detecting positions of the input device(PEN)(FIGs. 2 and 9(A): PEN, Tpe3n; ¶¶0048, 0072), and another object(finger)(FIGs. 2 and 9; ¶¶0048, 0072) on the touch panel(TSP)(FIGs. 3, 9(A): X/Y; ¶¶0049, 0058, 0072) by time division (FIG. 9(A); ¶0072).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Duteil, Ih and Krumpelman with Park to provide a sensor device that correctly detects inputs from the input device and a user’s finger (¶0072).
Duteil, Ih, Krumpelman and Park do not teach the above underlined limitations.
Other Relevant Prior Art
13.	Other relevant prior art includes:

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

(i)	U.S. Patent Pub. No. 2018/0300009 A1 to Kurasawa et al. discloses a touch screen having coils(CTx, CRx)(FIG. 4; ¶0066) that couple to a resonant circuit(101)(FIG. 4; ¶0065) of a touch pen(100)(FIG. 4; ¶0065) to detect its proximity or contact (FIG. 4: 100; ¶¶0064-0065).

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

(ii)	U.S. Patent Pub. No. 20170336897 A1 to Zachut et al. discloses a digitizer system(100)(Fig. 1a; ¶0105) that detects each the positions of a plurality of objects(35)(Fig. 1a; ¶0113) each of which has a different resonant frequency (¶¶0120, 0136).

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

(iii)	U.S. Patent Pub. No. 2020/0272325 A1 to Furumoto et al. discloses a slider(21)(FIG. 6B; ¶0041) that includes two conductive elements(21m, 21p)(FIG. 6B; ¶¶0040-0041).
Conclusion
14.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692